Exhibit 10.1

 

AMENDED AND RESTATED
ADVISORY AGREEMENT

 

THIS AMENDED AND RESTATED ADVISORY AGREEMENT is entered into as of January 1,
2006, by and between Senior Housing Properties Trust, a Maryland real estate
investment trust (the “Company”), Reit Management & Research LLC, a Delaware
limited liability company, successor in interest to Reit Management &
Research, Inc. (the “Advisor”), and, solely with respect to certain
non-competition covenants in Section 14 of this Agreement, Barry M. Portnoy,
Gerard M. Martin and Adam D. Portnoy.

 

WHEREAS, the Company and the Advisor are parties to an Advisory Agreement, dated
as of October 12, 1999 (as amended, the “Original Agreement”), and Barry M.
Portnoy and Gerard M. Martin are parties to the Original Agreement solely with
respect to certain covenants in Section 14 thereof;

 

WHEREAS, the Company, through its Independent Trustees (as hereinafter defined),
has requested that the Original Agreement be amended to add Adam D. Portnoy as a
party thereto solely with respect to Section 14 of the Original Agreement with
respect to certain non-competition covenants, and the Company and Adam D.
Portnoy have agreed to that amendment; and

 

WHEREAS, in connection with that amendment, the parties hereto desire to restate
the Original Agreement, as so amended;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree that the Original Agreement is hereby amended and restated
to read in its entirety as follows:

 


1.             GENERAL DUTIES OF THE ADVISOR. THE ADVISOR SHALL USE ITS BEST
EFFORTS TO PRESENT TO THE COMPANY A CONTINUING AND SUITABLE INVESTMENT PROGRAM
CONSISTENT WITH THE INVESTMENT POLICIES AND OBJECTIVES OF THE COMPANY. SUBJECT
TO THE SUPERVISION OF THE COMPANY’S BOARD OF TRUSTEES (THE “TRUSTEES”) AND UNDER
THEIR DIRECTION, AND CONSISTENT WITH THE PROVISIONS OF THE COMPANY’S DECLARATION
OF TRUST, THE ADVISOR SHALL:


 


(A)           SERVE AS THE COMPANY’S INVESTMENT ADVISOR, WITH ITS OBLIGATIONS TO
INCLUDE PROVIDING RESEARCH AND ECONOMIC AND STATISTICAL DATA IN CONNECTION WITH
THE COMPANY’S INVESTMENTS AND RECOMMENDING CHANGES IN THE COMPANY’S INVESTMENT
POLICIES, WHEN APPROPRIATE;


 


(B)           INVESTIGATE AND EVALUATE INVESTMENT, FINANCING AND REFINANCING
OPPORTUNITIES AND MAKE RECOMMENDATIONS CONCERNING THESE OPPORTUNITIES TO THE
TRUSTEES;


 


(C)           MANAGE THE COMPANY’S SHORT-TERM INVESTMENTS, INCLUDING THE
ACQUISITION AND SALE OF MONEY MARKET INSTRUMENTS IN ACCORDANCE WITH THE
COMPANY’S POLICIES;


 


(D)           ADMINISTER THE DAY-TO-DAY OPERATIONS OF THE COMPANY;

 

--------------------------------------------------------------------------------


 


(E)           INVESTIGATE, NEGOTIATE AND ENTER INTO APPROPRIATE CONTRACTS ON
BEHALF OF THE COMPANY WITH INDIVIDUALS, CORPORATIONS AND OTHER ENTITIES (I) FOR
THE PURCHASE, LEASE OR SERVICING OF REAL ESTATE AND RELATED INTERESTS AND
OTHERWISE IN FURTHERANCE OF THE INVESTMENT ACTIVITIES OF THE COMPANY AND
(II) FOR THE FINANCING AND REFINANCING OF INVESTMENTS AND OTHERWISE IN
FURTHERANCE OF THE FINANCING ACTIVITIES OF THE COMPANY;


 


(F)            UPON REQUEST OF THE TRUSTEES, ACT AS ATTORNEY-IN-FACT OR AGENT IN
ACQUIRING AND DISPOSING OF INVESTMENTS AND FUNDS OF THE COMPANY AND IN HANDLING,
PROSECUTING AND SETTLING ANY CLAIMS OF THE COMPANY;


 


(G)           OBTAIN FOR THE COMPANY, WHEN APPROPRIATE, THE SERVICES OF PROPERTY
MANAGERS OR MANAGEMENT FIRMS TO PERFORM CUSTOMARY PROPERTY MANAGEMENT SERVICES
WITH REGARD TO THE REAL ESTATE PROPERTIES OWNED BY OR IN THE POSSESSION OF THE
COMPANY, AND PERFORM SUCH SUPERVISORY OR MONITORING SERVICES ON BEHALF OF THE
COMPANY WITH RESPECT TO THE ACTIVITIES OF THOSE PROPERTY MANAGERS OR MANAGEMENT
FIRMS AS WOULD BE PERFORMED BY A PRUDENT OWNER, INCLUDING BUT NOT LIMITED TO
SUPERVISING THE ACTIVITIES OF PROPERTY MANAGERS OR MANAGEMENT FIRMS, VISITING
THE PROPERTIES, PARTICIPATING IN PROPERTY MANAGEMENT BUDGETING, REVIEWING THE
ACCOUNTING OF PROPERTY INCOME AND EXPENSES, REPORTING ON THE FINANCIAL STATUS OF
THE PROPERTIES AND REVIEWING AND APPROVING MARKETING PLANS, BUT EXCLUDING THE
ACTUAL ON-SITE PROPERTY MANAGEMENT FUNCTIONS PERFORMED BY SAID PROPERTY MANAGERS
OR MANAGEMENT FIRMS;


 


(H)           OBTAIN FOR THE COMPANY OTHER SERVICES AS MAY BE REQUIRED FOR OTHER
ACTIVITIES RELATING TO THE INVESTMENT PORTFOLIO OF THE COMPANY;


 


(I)            ADMINISTER THE DAY-TO-DAY BOOKKEEPING AND ACCOUNTING FUNCTIONS AS
ARE REQUIRED FOR THE PROPER MANAGEMENT OF THE ASSETS OF THE COMPANY, CONTRACT
FOR AUDITS AND PREPARE OR CAUSE TO BE PREPARED REPORTS AS MAY BE REQUIRED BY ANY
GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE ORDINARY CONDUCT OF THE COMPANY’S
BUSINESS, INCLUDING WITHOUT LIMITATION, PERIODIC REPORTS, RETURNS OR STATEMENTS
REQUIRED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (AS IN EFFECT FROM TIME TO TIME, THE “INTERNAL
REVENUE CODE”), THE SECURITIES AND TAX STATUTES OF ANY JURISDICTION IN WHICH THE
COMPANY IS OBLIGATED TO FILE SUCH REPORTS, OR THE RULES AND REGULATIONS
PROMULGATED UNDER ANY OF THE FOREGOING;


 


(J)            PROVIDE OFFICE SPACE, OFFICE EQUIPMENT AND THE USE OF ACCOUNTING
OR COMPUTING EQUIPMENT WHEN REQUIRED, AND PROVIDE PERSONNEL NECESSARY FOR THE
PERFORMANCE OF THE FOREGOING SERVICES; AND


 


(K)           FROM TIME TO TIME, OR AT ANY TIME REQUESTED BY THE TRUSTEES, MAKE
REPORTS TO THE TRUSTEES OF ITS PERFORMANCE OF THE FOREGOING SERVICES TO THE
COMPANY.


 

In performing its services under this Agreement, the Advisor may utilize
facilities, personnel and support services of various of its Affiliates (as
defined below). The Advisor shall be responsible for paying such Affiliates for
their personnel and support services and facilities out of its own funds.
Notwithstanding the above, the Company may request, and will pay for the direct
costs of, services provided by Affiliates of the Advisor provided that such
request is

 

2

--------------------------------------------------------------------------------


 

approved by a majority vote of the Trustees who are not Affiliates of the
Advisor (the “Independent Trustees”).

 

As used in this Agreement, the term “Affiliate” means, as to the Advisor,
(i) any other Person (as defined below) directly or indirectly controlling,
controlled by or under common control with the Advisor, (ii) any other Person
that owns beneficially, directly or indirectly, five percent (5%) or more of the
outstanding capital stock, shares or equity interests of the Advisor, or
(iii) any officer, director, trustee, employee or general partner of the Advisor
or of any Person controlling, controlled by or under common control with the
Advisor. The term “Person” means and includes individuals, corporations, limited
partnerships, general partnerships, limited liability companies, joint stock
companies or associations, joint ventures, associations, companies, trusts,
banks, trust companies, land trusts, business trusts and other entities.

 

In performing its services hereunder with respect to the Company, the Advisor
shall adhere to, and shall require its officers and employees in the course of
providing such services to the Company to adhere to, the Company’s Code of
Business Conduct and Ethics, as in effect from time to time. In addition, the
Advisor shall make available to its officers and employees providing such
services to the Company the procedures for the receipt, retention and treatment
of complaints regarding accounting, internal accounting controls or auditing
matters relating to the Company and for the confidential, anonymous submission
by such officers and employees of concerns regarding questionable accounting or
auditing matters relating to the Company, as set forth in the Company’s
Procedures Regarding Concerns or Complaints about Accounting, Internal
Accounting Controls or Auditing Matters, as in effect from time to time.

 


2.             BANK ACCOUNTS. THE ADVISOR SHALL ESTABLISH AND MAINTAIN ONE OR
MORE BANK ACCOUNTS IN ITS OWN NAME OR IN THE NAME OF THE COMPANY, AND SHALL
COLLECT AND DEPOSIT INTO THE ACCOUNT OR ACCOUNTS AND DISBURSE THEREFROM ANY
MONIES ON BEHALF OF THE COMPANY; PROVIDED THAT NO FUNDS IN ANY ACCOUNT SHALL BE
COMMINGLED WITH ANY FUNDS OF THE ADVISOR OR ANY OTHER PERSON. THE ADVISOR SHALL
FROM TIME TO TIME RENDER AN APPROPRIATE ACCOUNTING OF COLLECTIONS AND PAYMENTS
TO THE TRUSTEES AND TO THE AUDITORS OF THE COMPANY.


 


3.             RECORDS. THE ADVISOR SHALL MAINTAIN APPROPRIATE BOOKS OF ACCOUNT
AND RECORDS RELATING TO SERVICES PERFORMED PURSUANT TO THIS AGREEMENT, WHICH
BOOKS OF ACCOUNT AND RECORDS SHALL BE AVAILABLE FOR INSPECTION BY
REPRESENTATIVES OF THE COMPANY UPON REASONABLE NOTICE DURING ORDINARY BUSINESS
HOURS.


 


4.             INFORMATION FURNISHED ADVISOR. THE TRUSTEES SHALL AT ALL TIMES
KEEP THE ADVISOR FULLY INFORMED WITH REGARD TO THE INVESTMENT POLICIES OF THE
COMPANY, THE CAPITALIZATION POLICY OF THE COMPANY, AND GENERALLY THE TRUSTEES’
THEN-CURRENT INTENTIONS AS TO THE FUTURE OF THE COMPANY. IN PARTICULAR, THE
COMPANY SHALL NOTIFY THE ADVISOR PROMPTLY OF ITS INTENTION TO SELL OR OTHERWISE
DISPOSE OF ANY OF THE COMPANY’S INVESTMENTS OR TO MAKE ANY NEW INVESTMENT. THE
COMPANY SHALL FURNISH THE ADVISOR WITH A CERTIFIED COPY OF ALL FINANCIAL
STATEMENTS, A SIGNED COPY OF EACH REPORT PREPARED BY INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS AND OTHER INFORMATION WITH REGARD TO ITS AFFAIRS AS THE
ADVISOR MAY FROM TIME TO TIME REASONABLY REQUEST. THE COMPANY SHALL RETAIN LEGAL
COUNSEL AND ACCOUNTANTS TO PROVIDE LEGAL AND ACCOUNTING ADVICE AND SERVICES AS
THE ADVISOR OR THE TRUSTEES SHALL DEEM NECESSARY OR APPROPRIATE TO ADEQUATELY

 

3

--------------------------------------------------------------------------------


 


PERFORM THE FUNCTIONS OF THE COMPANY, AND SHALL HAVE LEGAL OR ACCOUNTING
OPINIONS AND ADVICE AS THE ADVISOR SHALL REASONABLY REQUEST.


 


5.             REIT QUALIFICATION. ANYTHING ELSE IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, THE ADVISOR SHALL REFRAIN FROM ANY ACTION (INCLUDING,
WITHOUT LIMITATION, THE FURNISHING OR RENDERING OF SERVICES TO TENANTS OF
PROPERTY OR MANAGING REAL PROPERTY) WHICH, IN ITS JUDGMENT MADE IN GOOD FAITH,
OR IN THE JUDGMENT OF THE TRUSTEES AS TRANSMITTED TO THE ADVISOR IN WRITING,
WOULD (A) ADVERSELY AFFECT THE STATUS OF THE COMPANY AS A REAL ESTATE INVESTMENT
TRUST AS DEFINED AND LIMITED IN THE INTERNAL REVENUE CODE OR THE REGULATIONS AND
RULINGS THEREUNDER OR WHICH WOULD MAKE THE COMPANY SUBJECT TO THE INVESTMENT
COMPANY ACT OF 1940, AS AMENDED, OR (B) VIOLATE ANY LAW, RULE, REGULATION OR
STATEMENT OF POLICY OR ANY GOVERNMENTAL BODY OR AGENCY HAVING JURISDICTION OVER
THE COMPANY OR OVER ITS SECURITIES, OR (C) OTHERWISE NOT BE PERMITTED BY THE
DECLARATION OF TRUST OR BYLAWS OF THE COMPANY, AS IN EFFECT FROM TIME TO TIME,
EXCEPT IF THE ACTION SHALL BE ORDERED BY THE TRUSTEES, IN WHICH EVENT THE
ADVISOR SHALL PROMPTLY NOTIFY THE TRUSTEES OF THE ADVISOR’S JUDGMENT THAT THE
ACTION WOULD ADVERSELY AFFECT THE COMPANY’S STATUS OR VIOLATE ANY LAW, RULE OR
REGULATION OR THE DECLARATION OF TRUST OR BYLAWS OF THE COMPANY AND SHALL
REFRAIN FROM TAKING THE ACTION PENDING FURTHER CLARIFICATION OR INSTRUCTIONS
FROM THE TRUSTEES. IN ADDITION, THE ADVISOR SHALL TAKE AFFIRMATIVE STEPS WHICH,
IN ITS JUDGMENT MADE IN GOOD FAITH, OR IN THE JUDGMENT OF THE TRUSTEES AS
TRANSMITTED TO THE ADVISOR IN WRITING, WOULD PREVENT OR CURE ANY ACTION
DESCRIBED IN (A), (B) OR (C) ABOVE.


 


6.             SELF-DEALING. NEITHER THE ADVISOR NOR ANY AFFILIATE OF THE
ADVISOR SHALL, DIRECTLY OR INDIRECTLY, SELL ANY PROPERTY OR ASSETS TO THE
COMPANY OR PURCHASE ANY PROPERTY OR ASSETS FROM THE COMPANY, LEASE ANY PROPERTY
FROM THE COMPANY OR BORROW ANY MONEY FROM THE COMPANY, EXCEPT AS APPROVED BY A
MAJORITY OF THE INDEPENDENT TRUSTEES. IN ADDITION, EXCEPT AS OTHERWISE PROVIDED
IN SECTIONS 1, 9 OR 10 HEREOF, OR EXCEPT AS APPROVED BY A MAJORITY OF THE
INDEPENDENT TRUSTEES, NEITHER THE ADVISOR NOR ANY AFFILIATE OF THE ADVISOR SHALL
RECEIVE ANY COMMISSION OR OTHER REMUNERATION, DIRECTLY OR INDIRECTLY, IN
CONNECTION WITH THE ACTIVITIES OF THE COMPANY OR ANY JOINT VENTURE OR
PARTNERSHIP IN WHICH THE COMPANY IS A PARTY. THE FOREGOING PROHIBITIONS SHALL
NOT APPLY TO THE LEASES AFFECTING THREE NURSING HOMES BETWEEN THE COMPANY AND AN
AFFILIATE OF THE ADVISOR, WHICH LEASES WERE ENTERED INTO BY THE COMPANY’S
PREDECESSOR IN INTEREST PRIOR TO THE DATE OF THIS AGREEMENT.


 


7.             NO PARTNERSHIP OR JOINT VENTURE. THE COMPANY AND THE ADVISOR ARE
NOT PARTNERS OR JOINT VENTURERS WITH EACH OTHER AND NEITHER THE TERMS OF THIS
AGREEMENT NOR THE FACT THAT THE COMPANY AND THE ADVISOR HAVE JOINT INTERESTS IN
ANY ONE OR MORE INVESTMENTS SHALL BE CONSTRUED SO AS TO MAKE THEM SUCH PARTNERS
OR JOINT VENTURERS OR IMPOSE ANY LIABILITY ON EITHER OF THEM.


 


8.             FIDELITY BOND. THE ADVISOR SHALL NOT BE REQUIRED TO OBTAIN OR
MAINTAIN A FIDELITY BOND IN CONNECTION WITH THE PERFORMANCE OF ITS SERVICES
HEREUNDER.


 


9.             COMPENSATION. THE ADVISOR SHALL BE PAID AN ADVISORY FEE (THE
“ADVISORY FEE”) FOR THE SERVICES RENDERED BY IT TO THE COMPANY PURSUANT TO THIS
AGREEMENT. THE ADVISORY FEE FOR EACH FULL FISCAL YEAR OF THE COMPANY SHALL EQUAL
THE SUM OF ONE-HALF OF ONE PERCENT (0.5%) OF THE ANNUAL AVERAGE TRANSFERRED
ASSETS (AS DEFINED BELOW), PLUS SEVEN-TENTHS OF ONE PERCENT (0.7%) OF THE ANNUAL
AVERAGE INVESTED CAPITAL (AS DEFINED BELOW) UP TO $250,000,000, PLUS ONE-HALF OF
ONE PERCENT (0.5%) OF THE ANNUAL AVERAGE INVESTED CAPITAL EQUAL TO OR EXCEEDING

 

4

--------------------------------------------------------------------------------


 


$250,000,000. THE ADVISORY FEE SHALL BE PRORATED FOR ANY PARTIAL FISCAL YEAR OF
THE COMPANY DURING THE TERM OF THIS AGREEMENT. IN ADDITION, THE ADVISOR SHALL BE
PAID AN ANNUAL INCENTIVE FEE (THE “INCENTIVE FEE”) FOR EACH FISCAL YEAR OF THE
COMPANY, COMMENCING WITH THE COMPANY’S FISCAL YEAR ENDING DECEMBER 31, 2000,
CONSISTING OF A NUMBER OF SHARES OF THE COMPANY’S COMMON SHARES OF BENEFICIAL
INTEREST (“COMMON SHARES”) WITH AN AGGREGATE VALUE (DETERMINED AS PROVIDED
BELOW) EQUAL TO FIFTEEN PERCENT (15%) OF THE PRODUCT OF (I) THE WEIGHTED AVERAGE
COMMON SHARES OF THE COMPANY OUTSTANDING ON A DILUTED BASIS DURING SUCH FISCAL
YEAR AND (II) THE EXCESS IF ANY OF FFO PER SHARE (AS DEFINED BELOW) FOR SUCH
FISCAL YEAR OVER THE FFO PER SHARE FOR THE PRECEDING FISCAL YEAR; PROVIDED
HOWEVER, IN NO EVENT SHALL THE INCENTIVE FEE PAYABLE IN RESPECT OF ANY FISCAL
YEAR EXCEED $.02 MULTIPLIED BY THE WEIGHTED AVERAGE NUMBER OF COMMON SHARES
OUTSTANDING ON A DILUTED BASIS DURING SUCH FISCAL YEAR. (THE ADVISORY FEE AND
INCENTIVE FEE ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “FEES”). NO
INCENTIVE FEE SHALL BE PAYABLE FOR THE COMPANY’S FISCAL YEAR ENDING DECEMBER 31,
1999.


 

For purposes of this Agreement: “Annual Average Transferred Assets” of the
Company, for any fiscal year, means the daily weighted average during such
fiscal year (or, in the case of the Company’s fiscal year ending December 31,
1999, during the period commencing with the date hereof and ending on
December 31, 1999) of the aggregate book value of the Transferred Assets
(including capitalized closing costs and costs which may be allocated to
intangibles or are unallocated), before depreciation, reserves for bad debts and
other similar noncash items. “Annual Average Invested Capital” of the Company,
for any fiscal year, means the daily weighted average during such fiscal year
(or, in the case of the Company’s fiscal year ending December 31, 1999, during
the period commencing with the date hereof and ending on December 31, 1999) of
the aggregate historical cost of the consolidated assets of the Company,
excluding the Transferred Assets, invested, directly or indirectly, in equity
interests in and loans secured by real estate and personal property owned in
connection with such real estate (including capitalized closing costs and costs
which may be allocated to intangibles or are unallocated), before depreciation,
reserves for bad debts and other similar noncash items. “FFO Per Share,” for any
fiscal year, means (i) the Company’s consolidated net income, computed in
accordance with generally accepted accounting principles, before gain or loss on
sale of properties and extraordinary items, depreciation and other non-cash
items, including the Company’s pro rata share of the funds from operations
(determined in accordance with this clause) for such fiscal year of (A) any
unconsolidated subsidiary and (B) any entity for which the Company accounts by
the equity method of accounting, divided by (ii) the weighted average number of
Common Shares outstanding on a diluted basis during such fiscal year; and
“Transferred Assets” means the assets owned by the Company and its subsidiaries
on the date hereof. FFO Per Share for the Company’s fiscal year ending
December 31, 1999 shall be calculated on a pro forma basis adjusted as if the
transactions described in the notes to the unaudited pro forma consolidated
financial statements of the Company contained in the Company’s Registration
Statement No. 333- 69703 filed with the Securities and Exchange Commission (as
amended through the date hereof) had occurred as of January 1, 1999.

 

The Advisory Fee shall be computed and payable by the Company on a year to date
basis within thirty (30) days following the end of each fiscal month. These
computations shall be based upon the Company’s monthly or quarterly financial
statements, as the case may be, and shall be in reasonable detail. The Incentive
Fee shall be computed and payable by the Company within thirty (30) days
following the public availability of the Company’s annual audited

 

5

--------------------------------------------------------------------------------


 

financial statements for each fiscal year. A copy of the computations shall
promptly be delivered to the Advisor accompanied by payment of the Fees shown
thereon to be due and payable.

 

The aggregate Fees payable for each fiscal year shall be subject to adjustment
as of the end of each that year. On or before the 30th day after public
availability of the Company’s annual audited financial statements for each
fiscal year, the Company shall deliver to the Advisor an Officer’s Certificate
(a “Certificate”) reasonably acceptable to the Advisor and certified by an
authorized officer of the Company setting forth (i) the Annual Average
Transferred Assets, the Annual Average Invested Capital and FFO Per Share for
the Company’s fiscal year ended upon the immediately preceding December 31, and
(ii) the Company’s computation of the Fees payable for the fiscal year. The
Certificate shall be accompanied by an examination of the calculation of Annual
Average Invested Capital and FFO Per Share by the Company’s independent
certified public accountants.

 

If the aggregate Fees payable for any fiscal year as shown in the Certificate
exceed the aggregate amounts previously paid by the Company, the Company shall
pay the deficit to the Advisor at the time of delivery of the Certificate.

 

If the aggregate Fees payable for any fiscal year as shown in the Certificate
are less than the aggregate amounts previously paid by the Company, the Company
shall specify in the Certificate whether the Advisor should (i) refund to the
Company an amount equal to the difference or (ii) grant the Company a credit
against the Fees next coming due in the amount of the difference until that
amount has been fully paid or otherwise discharged.

 

Payment of the Incentive Fee shall be made by issuance of Common Shares. The
number of shares to be issued in payment of the Incentive Fee shall be the whole
number of shares (disregarding any fraction) equal to the value of the Incentive
Fee, as provided above, divided by the average closing price of the Common
Shares on the New York Stock Exchange during the month before the end of the
fiscal year for which the computation is made.

 


10.           ADDITIONAL SERVICES.


 


(A)           THE ADVISOR SHALL PROVIDE TO THE COMPANY AN INTERNAL AUDIT
FUNCTION MEETING APPLICABLE REQUIREMENTS OF THE NEW YORK STOCK EXCHANGE AND THE
SECURITIES AND EXCHANGE COMMISSION AND OTHERWISE IN SCOPE APPROVED BY THE
COMPANY’S AUDIT COMMITTEE COMMENCING AS OF OCTOBER 1, 2003. AS ADDITIONAL
COMPENSATION PAYABLE PURSUANT TO SECTION 10 TO THE ADVISOR FOR SUCH ADDITIONAL
SERVICES, THE COMPANY AGREES TO REIMBURSE THE ADVISOR, WITHIN 30 DAYS OF THE
RECEIPT OF THE INVOICE THEREFOR, FOR A PRO RATA SHARE (AS AGREED TO BY THE
INDEPENDENT TRUSTEES FROM TIME TO TIME) OF THE FOLLOWING COSTS OF THE ADVISOR:


 


(I)            EMPLOYMENT EXPENSES OF THE ADVISOR’S INTERNAL AUDIT MANAGER AND
OTHER EMPLOYEES OF THE ADVISOR ACTIVELY ENGAGED IN PROVIDING INTERNAL AUDIT
SERVICES, INCLUDING BUT NOT LIMITED TO SALARY, WAGES, PAYROLL TAXES AND THE COST
OF EMPLOYEE BENEFIT PLANS; AND


 


(II)           THE REASONABLE TRAVEL AND OTHER OUT-OF-POCKET EXPENSES OF THE
ADVISOR RELATING TO THE ACTIVITIES OF THE ADVISOR’S INTERNAL AUDIT MANAGER AND
OTHER OF THE ADVISOR’S EMPLOYEES ACTIVELY ENGAGED IN PROVIDING INTERNAL AUDIT
SERVICES AND THE

 

6

--------------------------------------------------------------------------------


 


REASONABLE THIRD PARTY EXPENSES WHICH THE ADVISOR INCURS IN CONNECTION WITH ITS
PROVISION OF INTERNAL AUDIT SERVICES.


 


(B)           IF, AND TO THE EXTENT THAT, THE COMPANY SHALL REQUEST THE ADVISOR
TO RENDER SERVICES ON BEHALF OF THE COMPANY OTHER THAN THOSE REQUIRED TO BE
RENDERED BY THE ADVISOR IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THOSE
ADDITIONAL SERVICES SHALL BE COMPENSATED SEPARATELY ON TERMS TO BE AGREED UPON
BETWEEN THE ADVISOR AND THE COMPANY FROM TIME TO TIME. IN ADDITION, THE COMPANY
MAY MAKE AWARDS TO THE EMPLOYEES OF THE ADVISOR AND OTHERS UNDER THE COMPANY’S
1999 INCENTIVE SHARE AWARD PLAN OR ANY PLAN ADOPTED BY THE COMPANY FROM TIME TO
TIME IN REPLACEMENT THEREOF.


 


11.           EXPENSES OF THE ADVISOR. WITHOUT REGARD TO THE COMPENSATION
RECEIVED BY THE ADVISOR FROM THE COMPANY PURSUANT TO THIS AGREEMENT, THE ADVISOR
SHALL BEAR THE FOLLOWING EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE OF
ITS DUTIES UNDER THIS AGREEMENT:


 


(A)           EMPLOYMENT EXPENSES OF THE PERSONNEL EMPLOYED BY THE ADVISOR,
INCLUDING BUT NOT LIMITED TO, SALARIES, WAGES, PAYROLL TAXES AND THE COST OF
EMPLOYEE BENEFIT PLANS;


 


(B)           FEES AND TRAVEL AND OTHER EXPENSES PAID TO DIRECTORS, OFFICERS AND
EMPLOYEES OF THE ADVISOR, EXCEPT FEES AND TRAVEL AND OTHER EXPENSES OF PERSONS
WHO ARE TRUSTEES OR OFFICERS OF THE COMPANY INCURRED IN THEIR CAPACITIES AS
TRUSTEES OR OFFICERS OF THE COMPANY;


 


(C)           RENT, TELEPHONE, UTILITIES, OFFICE FURNITURE, EQUIPMENT AND
MACHINERY (INCLUDING COMPUTERS, TO THE EXTENT UTILIZED) AND OTHER OFFICE
EXPENSES OF THE ADVISOR, EXCEPT TO THE EXTENT THOSE EXPENSES MAY RELATE SOLELY
TO AN OFFICE MAINTAINED BY THE COMPANY SEPARATE FROM THE OFFICE OF THE ADVISOR,
IF ANY; AND


 


(D)           MISCELLANEOUS ADMINISTRATIVE EXPENSES INCURRED IN SUPERVISING, 
MONITORING AND INSPECTING REAL PROPERTY AND OTHER INVESTMENTS OF THE COMPANY OR
RELATING TO PERFORMANCE BY THE ADVISOR OF ITS OBLIGATIONS HEREUNDER.


 


12.           EXPENSES OF THE COMPANY. EXCEPT AS EXPRESSLY OTHERWISE PROVIDED IN
THIS AGREEMENT, THE COMPANY SHALL PAY ALL ITS EXPENSES NOT PAYABLE BY THE
ADVISOR, AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS
SPECIFICALLY AGREED THAT THE FOLLOWING EXPENSES OF THE COMPANY SHALL BE PAID BY
THE COMPANY AND SHALL NOT BE PAID BY THE ADVISOR:


 


(A)           THE COST OF BORROWED MONEY;


 


(B)           TAXES ON INCOME AND TAXES AND ASSESSMENTS ON REAL PROPERTY, IF
ANY, AND ALL OTHER TAXES APPLICABLE TO THE COMPANY;


 


(C)           LEGAL, AUDITING, ACCOUNTING, UNDERWRITING, BROKERAGE, LISTING, 
REPORTING,  REGISTRATION AND OTHER FEES, AND PRINTING, ENGRAVING AND OTHER
EXPENSES AND TAXES INCURRED IN CONNECTION WITH THE ISSUANCE, DISTRIBUTION,
TRANSFER, TRADING, REGISTRATION AND STOCK EXCHANGE LISTING OF THE COMPANY’S
SECURITIES, INCLUDING TRANSFER AGENT’S, REGISTRAR’S AND INDENTURE TRUSTEE’S FEES
AND CHARGES;

 

7

--------------------------------------------------------------------------------


 


(D)           EXPENSES OF ORGANIZING, RESTRUCTURING, REORGANIZING OR TERMINATING
THE COMPANY, OR OF REVISING, AMENDING, CONVERTING OR MODIFYING THE COMPANY’S
ORGANIZATIONAL DOCUMENTS;


 


(E)           FEES AND TRAVEL AND OTHER EXPENSES PAID TO TRUSTEES AND OFFICERS
OF THE COMPANY IN THEIR CAPACITIES AS SUCH (BUT NOT IN THEIR CAPACITIES AS
OFFICERS OR EMPLOYEES OF THE ADVISOR) AND FEES AND TRAVEL AND OTHER EXPENSES
PAID TO ADVISORS, CONTRACTORS, MORTGAGE SERVICERS, CONSULTANTS, AND OTHER AGENTS
AND INDEPENDENT CONTRACTORS EMPLOYED BY OR ON BEHALF OF THE COMPANY;


 


(F)            EXPENSES DIRECTLY CONNECTED WITH THE ACQUISITION, DISPOSITION OR
OWNERSHIP OF REAL ESTATE INTERESTS OR OTHER PROPERTY (INCLUDING THE COSTS OF
FORECLOSURE,  INSURANCE PREMIUMS,  LEGAL SERVICES, BROKERAGE AND SALES
COMMISSIONS,  MAINTENANCE,  REPAIR, IMPROVEMENT AND LOCAL MANAGEMENT OF
PROPERTY), OTHER THAN EXPENSES WITH RESPECT THERETO OF EMPLOYEES OF THE ADVISOR,
TO THE EXTENT THAT THOSE EXPENSES ARE TO BE BORNE BY THE ADVISOR PURSUANT TO
SECTION 11 ABOVE;


 


(G)           ALL INSURANCE COSTS INCURRED IN CONNECTION WITH THE COMPANY
(INCLUDING OFFICER AND TRUSTEE LIABILITY INSURANCE) OR IN CONNECTION WITH ANY
OFFICER AND TRUSTEE INDEMNITY AGREEMENT TO WHICH THE COMPANY IS A PARTY;


 


(H)           EXPENSES CONNECTED WITH PAYMENTS OF DIVIDENDS OR INTEREST OR
CONTRIBUTIONS IN CASH OR ANY OTHER FORM MADE OR CAUSED TO BE MADE BY THE
TRUSTEES TO HOLDERS OF SECURITIES OF THE COMPANY;


 


(I)            ALL EXPENSES CONNECTED WITH COMMUNICATIONS TO HOLDERS OF
SECURITIES OF THE COMPANY AND OTHER BOOKKEEPING AND CLERICAL WORK NECESSARY TO
MAINTAINING RELATIONS WITH HOLDERS OF SECURITIES, INCLUDING THE COST OF PRINTING
AND MAILING CERTIFICATES FOR SECURITIES AND PROXY SOLICITATION MATERIALS AND
REPORTS TO HOLDERS OF THE COMPANY’S SECURITIES;


 


(J)            LEGAL, ACCOUNTING AND AUDITING FEES AND EXPENSES; AND


 


(K)           EXPENSES RELATING TO ANY OFFICE OR OFFICE FACILITIES MAINTAINED BY
THE COMPANY SEPARATE FROM THE OFFICE OF THE ADVISOR.


 


13.           LIMITS OF ADVISOR RESPONSIBILITY. THE ADVISOR ASSUMES NO
RESPONSIBILITY OTHER THAN TO RENDER THE SERVICES DESCRIBED HEREIN IN GOOD FAITH
AND SHALL NOT BE RESPONSIBLE FOR ANY ACTION OF THE TRUSTEES IN FOLLOWING OR
DECLINING TO FOLLOW ANY ADVICE OR RECOMMENDATION OF THE ADVISOR. THE ADVISOR,
ITS SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND AFFILIATES WILL NOT
BE LIABLE TO THE COMPANY, ITS SHAREHOLDERS, OR OTHERS, EXCEPT BY REASON OF ACTS
CONSTITUTING BAD FAITH, WILLFUL OR WANTON MISCONDUCT OR GROSS NEGLIGENCE. THE
COMPANY SHALL REIMBURSE, INDEMNIFY AND HOLD HARMLESS THE ADVISOR, ITS
SHAREHOLDERS, DIRECTORS, OFFICERS AND EMPLOYEES, AGENTS AND AFFILIATES FOR AND
FROM ANY AND ALL EXPENSES, LOSSES, DAMAGES, LIABILITIES, DEMANDS, CHARGES AND
CLAIMS OF ANY NATURE WHATSOEVER IN RESPECT OF OR ARISING FROM ANY ACTS OR
OMISSIONS OF THE ADVISOR UNDERTAKEN IN GOOD FAITH AND IN ACCORDANCE WITH THE
STANDARD SET FORTH ABOVE PURSUANT TO THE AUTHORITY GRANTED TO IT BY THIS
AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


14.           OTHER ACTIVITIES OF THE ADVISOR AND ITS STOCKHOLDERS. NOTHING
HEREIN SHALL PREVENT THE ADVISOR FROM ENGAGING IN OTHER ACTIVITIES OR BUSINESSES
OR FROM ACTING AS ADVISOR TO ANY OTHER PERSON (INCLUDING OTHER REAL ESTATE
INVESTMENT TRUSTS) EVEN THOUGH THAT PERSON HAS INVESTMENT POLICIES AND
OBJECTIVES SIMILAR TO THOSE OF THE COMPANY; PROVIDED, HOWEVER, THAT NONE OF THE
ADVISOR, BARRY M. PORTNOY, GERARD M. MARTIN NOR ADAM D. PORTNOY SHALL PROVIDE
ADVISORY SERVICES TO, MAKE COMPETITIVE DIRECT INVESTMENT IN OR, IN THE CASE OF
BARRY M. PORTNOY, GERARD M. MARTIN AND ADAM D. PORTNOY, SERVE AS A DIRECTOR OR
OFFICER OF, ANY OTHER REAL ESTATE INVESTMENT TRUST WHICH IS PRINCIPALLY ENGAGED
IN THE BUSINESS OF OWNERSHIP OF SENIOR APARTMENTS, CONGREGATE COMMUNITIES,
ASSISTED LIVING OR NURSING HOME PROPERTIES WITHOUT THE CONSENT OF A MAJORITY OF
THE INDEPENDENT TRUSTEES. THE ADVISOR SHALL BE FREE FROM ANY OBLIGATION TO
PRESENT TO THE COMPANY ANY PARTICULAR INVESTMENT OPPORTUNITY WHICH COMES TO THE
ADVISOR. IN ADDITION, EXCEPT AS EXPRESSLY PROVIDED HEREIN, NOTHING HEREIN SHALL
PREVENT ANY STOCKHOLDER OR AFFILIATE OF THE ADVISOR FROM ENGAGING IN ANY OTHER
BUSINESS OR FROM RENDERING SERVICES OF ANY KIND TO ANY OTHER CORPORATION,
PARTNERSHIP OR OTHER ENTITY (INCLUDING COMPETITIVE BUSINESS ACTIVITIES). WITHOUT
LIMITING THE FOREGOING PROVISIONS, THE ADVISOR AGREES, UPON THE REQUEST OF ANY
TRUSTEE OF THE COMPANY, TO DISCLOSE CERTAIN INVESTMENT INFORMATION CONCERNING
THE ADVISOR OR CERTAIN OF ITS AFFILIATES, PROVIDED, HOWEVER, THAT THE DISCLOSURE
SHALL BE REQUIRED ONLY IF IT DOES NOT CONSTITUTE A BREACH OF ANY FIDUCIARY DUTY
OR OBLIGATION OF ADVISOR.


 

Directors, officers, employees and agents of the Advisor or of its Affiliates
may serve as Trustees, officers, employees, agents, nominees or signatories of
the Company. When executing documents or otherwise acting in capacities for the
Company, these persons shall use their respective titles in the Company.

 


15.           TERM, TERMINATION. THE INITIAL TERM OF THE ORIGINAL AGREEMENT IS
NOW SCHEDULED TO EXPIRE DECEMBER 31, 2006. THE TERM OF THIS AGREEMENT IS
RENEWABLE PERIODICALLY THEREAFTER BY THE COMPANY, IF A MAJORITY OF THE
INDEPENDENT TRUSTEES DETERMINE THAT THE ADVISOR’S PERFORMANCE HAS BEEN
SATISFACTORY.


 

Paragraph 18 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in paragraph
18, a termination shall be without further liability of either party to the
other than for breach or violation of this Agreement prior to termination.

 


16.           ASSIGNMENT. THE COMPANY MAY TERMINATE THIS AGREEMENT AT ANY TIME
IN THE EVENT OF ITS ASSIGNMENT BY THE ADVISOR EXCEPT AN ASSIGNMENT TO A
CORPORATION, PARTNERSHIP, TRUST OR OTHER SUCCESSOR ENTITY WHICH MAY TAKE OVER
THE PROPERTY AND CARRY ON THE AFFAIRS OF THE ADVISOR; PROVIDED THAT, FOLLOWING A
PERMITTED ASSIGNMENT, THE PERSONS WHO CONTROLLED THE OPERATIONS OF THE ADVISOR
IMMEDIATELY PRIOR TO THE ASSIGNMENT SHALL CONTROL THE OPERATION OF THE
SUCCESSOR, INCLUDING THE PERFORMANCE OF ITS DUTIES UNDER THIS AGREEMENT, AND
THIS SUCCESSOR SHALL BE BOUND BY THE SAME RESTRICTIONS BY WHICH THE ADVISOR WAS
BOUND PRIOR TO SUCH ASSIGNMENT. A PERMITTED ASSIGNMENT OR ANY OTHER ASSIGNMENT
OF THIS AGREEMENT BY THE ADVISOR SHALL BIND THE ASSIGNEE HEREUNDER IN THE SAME
MANNER AS THE ADVISOR IS BOUND HEREUNDER. THIS AGREEMENT SHALL NOT BE ASSIGNABLE
BY THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADVISOR, EXCEPT IN THE
CASE OF ANY ASSIGNMENT BY THE COMPANY TO A TRUST, CORPORATION, PARTNERSHIP OR
OTHER ENTITY WHICH IS THE SUCCESSOR TO THE COMPANY, IN WHICH CASE THE SUCCESSOR
SHALL BE BOUND HEREBY AND BY THE

 

9

--------------------------------------------------------------------------------


 


TERMS OF SAID ASSIGNMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THE
COMPANY IS BOUND HEREBY.


 


17.           DEFAULT, BANKRUPTCY, ETC. OF THE ADVISOR. AT THE SOLE OPTION OF
THE COMPANY, THIS AGREEMENT MAY BE TERMINATED IMMEDIATELY BY WRITTEN NOTICE FROM
THE TRUSTEES TO THE ADVISOR IF ANY OF THE FOLLOWING EVENTS SHALL HAVE OCCURRED:


 


(A)           THE ADVISOR SHALL HAVE VIOLATED ANY PROVISION OF THIS AGREEMENT
AND, AFTER WRITTEN NOTICE FROM THE TRUSTEES OF THE VIOLATION, SHALL HAVE FAILED
TO CURE THE DEFAULT WITHIN THIRTY (30) DAYS;


 


(B)           A PETITION SHALL HAVE BEEN FILED AGAINST THE ADVISOR FOR AN
INVOLUNTARY PROCEEDING UNDER ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER
SIMILAR LAW NOW OR HEREAFTER IN EFFECT, AND THAT PETITION SHALL NOT HAVE BEEN
DISMISSED WITHIN NINETY (90) DAYS OF FILING; OR A COURT HAVING JURISDICTION
SHALL HAVE APPOINTED A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE,
SEQUESTRATOR OR SIMILAR OFFICIAL OF THE ADVISOR FOR ANY SUBSTANTIAL PORTION OF
ITS PROPERTY, OR ORDERED THE WINDING UP OR LIQUIDATION OF ITS AFFAIRS, AND THAT
APPOINTMENT OR ORDER SHALL NOT HAVE BEEN RESCINDED OR VACATED WITHIN NINETY (90)
DAYS OF THE APPOINTMENT OR ORDER; OR


 


(C)           THE ADVISOR SHALL HAVE COMMENCED A VOLUNTARY PROCEEDING UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, OR SHALL HAVE MADE ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS,
OR SHALL HAVE FAILED GENERALLY TO PAY ITS DEBTS AS THEY BECAME DUE.


 

The Advisor agrees that, if any of the events specified in paragraphs (b) or
(c) of this Section 17 occur, it will give written notice thereof to the
Trustees within seven (7) days following the occurrence of the event.

 


18.           ACTION UPON TERMINATION. FROM AND AFTER THE EFFECTIVE DATE OF ANY
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTIONS 15, 16 OR 17 HEREOF, THE
ADVISOR SHALL BE ENTITLED TO NO COMPENSATION FOR SERVICES RENDERED HEREUNDER FOR
THE REMAINDER OF THE THEN-CURRENT TERM OF THIS AGREEMENT BUT SHALL BE PAID, ON A
PRO RATA BASIS, ALL COMPENSATION DUE FOR SERVICES PERFORMED PRIOR TO
TERMINATION, INCLUDING, WITHOUT LIMITATION, A PRO RATA PORTION OF THE THEN
CURRENT YEAR’S INCENTIVE FEE. UPON TERMINATION, THE ADVISOR IMMEDIATELY SHALL:


 


(A)           PAY OVER TO THE COMPANY ALL MONIES COLLECTED AND HELD FOR THE
ACCOUNT OF THE COMPANY BY IT PURSUANT TO THIS AGREEMENT, AFTER DEDUCTING
THEREFROM ANY ACCRUED AND UNPAID FEES (INCLUDING, WITHOUT LIMITATION, A PRO RATA
PORTION OF THE THEN CURRENT YEAR’S INCENTIVE FEE, AND REIMBURSEMENTS FOR ITS
EXPENSES TO WHICH IT IS THEN ENTITLED);


 


(B)           DELIVER TO THE TRUSTEES A FULL AND COMPLETE ACCOUNTING, INCLUDING
A STATEMENT SHOWING ALL SUMS COLLECTED BY IT AND A STATEMENT OF ALL SUMS HELD BY
IT FOR THE PERIOD COMMENCING WITH THE DATE FOLLOWING THE DATE OF ITS LAST
ACCOUNTING TO THE TRUSTEES; AND


 


(C)           DELIVER TO THE TRUSTEES ALL PROPERTY AND DOCUMENTS OF THE COMPANY
THEN IN ITS CUSTODY OR POSSESSION.

 

10

--------------------------------------------------------------------------------


 

The amount of Fees paid to the Advisor upon termination shall be subject to
adjustment pursuant to the following mechanism. On or before the 30th day after
public availability of the Company’s annual audited financial statements for the
fiscal year in which termination occurs, the Company shall deliver to the
Advisor a Certificate reasonably acceptable to the Advisor and certified by an
authorized officer of the Company setting forth (i) the Annual Average
Transferred Assets, the Annual Average Invested Capital and FFO Per Share for
the Company’s fiscal year ended upon the immediately preceding December 31, and
(ii) the Company’s computation of the Fees (including, without limitation, a pro
rata portion of the then current year’s Incentive Fee) payable upon the date of
termination. The Certificate shall be accompanied by a review of the calculation
of the Annual Average Transferred Assets, the Annual Average Invested Capital
and FFO Per Share by the Company’s independent certified public accountants.

 

If the annual Fees owed upon termination as shown in the Certificate exceed the
Fees paid by the Company upon termination, the Company shall include its check
for the deficit and deliver the same to the Advisor with the Certificate.

 

The Incentive Fee for any partial fiscal year will be determined by multiplying
the Incentive Fee for such year (assuming this Agreement were in effect for the
entire year) by a fraction, the numerator of which is the number of days in the
portion of such year during which this Agreement was in effect, and the
denominator of which shall be 365.

 

If the annual Fees owed upon termination as shown in the Certificate are less
than the Fees paid by the Company upon termination, the Advisor shall remit to
the Company its check in an amount equal to the difference.

 


19.           TRUSTEE ACTION. WHEREVER ACTION ON THE PART OF THE TRUSTEES IS
CONTEMPLATED BY THIS AGREEMENT, ACTION BY A MAJORITY OF THE TRUSTEES, INCLUDING
A MAJORITY OF THE INDEPENDENT TRUSTEES, SHALL CONSTITUTE THE ACTION PROVIDED FOR
HEREIN.


 


20.           ARBITRATION. THE COMPANY AND THE ADVISOR AGREE THAT ANY AND ALL
DISPUTES AND DISAGREEMENTS ARISING OUT OF OR RELATING TO THIS AGREEMENT, OTHER
THAN ACTIONS OR CLAIMS FOR INJUNCTIVE RELIEF OR CLAIMS RAISED IN ACTIONS OR
PROCEEDINGS BROUGHT BY THIRD PARTIES, SHALL BE RESOLVED THROUGH NEGOTIATIONS OR,
IF THE DISPUTE IS NOT SO RESOLVED, THROUGH BINDING ARBITRATION CONDUCTED IN
BOSTON, MASSACHUSETTS UNDER THE J.A.M.S./ENDISPUTE COMPREHENSIVE ARBITRATION
RULES AND PROCEDURES, WITH THE FOLLOWING AMENDMENTS TO THOSE RULES. FIRST, THE
PARTIES AGREE THAT IN NO EVENT SHALL THE ARBITRATION FROM COMMENCEMENT TO
ISSUANCE OF AN AWARD TAKE LONGER THAN 180 DAYS. SECOND, THE PARTIES AGREE THAT
THE ARBITRATION TRIBUNAL SHALL CONSIST OF THREE ARBITRATORS AND THAT THE PARTIES
ELECT NOT TO HAVE THE OPTIONAL APPEAL PROCEDURE PROVIDED FOR IN RULE 23. THIRD,
IN LIEU OF THE DEPOSITIONS PERMITTED IN RULE 15(E) AND (F), THE PARTIES AGREE
THAT THE ONLY DEPOSITIONS SHALL BE A SINGLE DEPOSITION TO LAST NO LONGER THAN
ONE SIX-HOUR DAY THAT EACH PARTY MAY TAKE OF THE OPPOSING PARTY OR AN INDIVIDUAL
UNDER THE CONTROL OF THE OPPOSING PARTY. JUDGMENT ON THE AWARD RENDERED BY THE
ARBITRATORS MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.


 


21.           TRUSTEES AND SHAREHOLDERS NOT LIABLE. THE DECLARATION OF TRUST OF
THE COMPANY, A COPY OF WHICH, TOGETHER WITH ALL

 

11

--------------------------------------------------------------------------------


 


AMENDMENTS, IS DULY FILED IN THE OFFICE OF THE STATE DEPARTMENT OF ASSESSMENTS
AND TAXATION OF MARYLAND PROVIDES THAT THE NAME SENIOR HOUSING PROPERTIES TRUST
REFERS TO THE TRUSTEES COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR
PERSONALLY. NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF THE COMPANY
SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, THE COMPANY. ALL PERSONS DEALING WITH THE
COMPANY, IN ANY WAY, SHALL LOOK ONLY TO THE ASSETS OF THE COMPANY FOR THE
PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.


 


22.           NOTICES. ANY NOTICE, REPORT OR OTHER COMMUNICATION REQUIRED OR
PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING UNLESS SOME OTHER METHOD OF
GIVING THE NOTICE, REPORT OR OTHER COMMUNICATION IS ACCEPTED BY THE PARTY TO
WHOM IT IS GIVEN, AND SHALL BE GIVEN BY BEING DELIVERED AT THE FOLLOWING
ADDRESSES TO THE PARTIES HERETO:


 

If to the Company:

 

Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts 02458

Attention: President

 

If to the Advisor:

 

Reit Management & Research LLC

400 Centre Street

Newton, Massachusetts 02458

Attention: President

 

Such notice shall be effective upon its receipt by the party to whom it is
directed. Either party hereto may at any time give notice to the other party in
writing of a change of its address for purposes of this paragraph 22.

 


23.           AMENDMENTS. THE AGREEMENT SHALL NOT BE AMENDED, CHANGED, MODIFIED,
TERMINATED, OR DISCHARGED IN WHOLE OR IN PART EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY EACH OF THE PARTIES HERETO, OR BY THEIR RESPECTIVE SUCCESSORS OR
ASSIGNS, OR OTHERWISE AS PROVIDED HEREIN.


 


24.           SUCCESSORS AND ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON ANY
SUCCESSORS OR PERMITTED ASSIGNS OF THE PARTIES HERETO AS PROVIDED HEREIN.


 


25.           GOVERNING LAW. THE PROVISIONS OF THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS.


 


26.           CAPTIONS. THE CAPTIONS INCLUDED HEREIN HAVE BEEN INSERTED FOR EASE
OF REFERENCE ONLY AND SHALL NOT BE CONSTRUED TO AFFECT THE MEANING, CONSTRUCTION
OR EFFECT OF THIS AGREEMENT.

 

12

--------------------------------------------------------------------------------


 


27.           ENTIRE AGREEMENT. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES
AND CANCELS ANY PRE-EXISTING AGREEMENTS WITH RESPECT TO ITS SUBJECT MATTER.


 


28.           ATTORNEYS’ FEES. IF ANY LEGAL ACTION IS BROUGHT FOR THE
ENFORCEMENT OF THIS AGREEMENT, OR BECAUSE OF AN ALLEGED DISPUTE, BREACH, DEFAULT
OR MISREPRESENTATION IN CONNECTION WITH ANY OF THE PROVISIONS OF THIS AGREEMENT,
THE SUCCESSFUL OR PREVAILING PARTY OR PARTIES SHALL BE ENTITLED TO RECOVER
REASONABLE ATTORNEYS’ FEES AND OTHER COSTS INCURRED IN THAT ACTION IN ADDITION
TO ANY OTHER RELIEF TO WHICH IT OR THEY MAY BE ENTITLED.


 


29.           SURVIVAL. THE PROVISIONS OF SECTIONS 13, 14, 18, 20, 21, 22 AND 28
OF THIS AGREEMENT SHALL SURVIVE THE TERMINATION HEREOF.

 

 

[Remainder of page intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as an instrument under seal by their duly authorized officers, as of the day and
year first above written.

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

 /s/ David J. Hegarty

 

 

 

Name: David J. Hegarty

 

 

Title: President

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

 /s/ Jennifer B. Clark

 

 

 

Name: Jennifer B. Clark

 

 

Title: Vice President

 

 

 

SOLELY AS TO SECTION 14 HEREOF:

 

 

 

 

 /s/ Barry M. Portnoy

 

Barry M. Portnoy

 

 

 

 

 

 /s/ Gerard M. Martin

 

Gerard M. Martin

 

 

 

 

 

 /s/ Adam D. Portnoy

 

Adam D. Portnoy

 

 

14

--------------------------------------------------------------------------------